Citation Nr: 0711441	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-34 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an increased rating for postoperative 
herniated nucleus pulposus of the lumbar spine, currently 
evaluated as 40 percent disabling



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1958 to 
January 1959, and from June 1960 to February 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran was originally rated at 60 percent for his back 
disability, effective from March 1, 1974.  The rating was 
changed to 40 percent effective from November 21, 1978.  In 
August 2003, the veteran requested a temporary 100 percent 
evaluation for convalescence following surgery related to 
this service-connected disability.  See 38 C.F.R. § 4.30 
(2006).  The temporary 100 percent was granted by a decision 
dated in September 2003.  A VA physician determined that 
additional recuperation was required.  The veteran therefore 
requested an extension, and the RO granted an extension in 
the 100 percent rating in a decision dated in November 2003 
that also called for a return to the previously assigned 40 
percent rating effective from February 1, 2004.  The veteran 
appealed the assignment of the 40 percent rating by way of a 
notice of disagreement (NOD) received in January 2004, 
contending that a doctor's statement warranted assignment of 
a 60 percent evaluation.  During the course of his appeal, 
the veteran was granted service connection for left side leg 
radiculalgia as a neurologic disability related to the 
service-connected spine disability.  


REMAND

Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  The most recent medical evidence of record related 
to the veteran's current level of disability is the report of 
a November 2004 VA examination.  At this examination, it was 
noted that the veteran complained of constant pain and that 
it was difficult to ascertain when pain began during range-
of-motion testing.  The examiner concluded that there was 
some limitation of motion due to pain.  Nevertheless, no 
assessment was made in terms that can be used to apply rating 
criteria regarding the functional effect of the pain 
experienced by the veteran.  This may have been because there 
appeared to be some suspicion on the examiner's part that the 
veteran may have been exaggerating his disability situation.  
Given that the examination was conducted several years ago, 
that the veteran has argued that his back is now worse, and 
that the examiner had difficulty assessing the functional 
loss caused by pain, the Board finds that it would be helpful 
to secure additional medical evidence.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (the statutory duty to 
assist includes the conduct of a thorough and contemporaneous 
medical examination that takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one); Schafrath 
v. Derwinski, 1 Vet. App. 589, 595  (1991) (where the record 
does not adequately reveal the current state of the 
claimant's disability, a VA examination must be conducted).  
The Board will therefore remand to seek current relevant 
treatment records, and to afford the veteran a new VA 
examination in order to determine his current degree of 
disability.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  Review of the record discloses that 
the veteran has not been adequately notified in accordance 
with the provisions of the VCAA.  Specifically, the veteran 
has never been asked to provide any evidence in his 
possession that pertains to this claim in accordance with 
38 C.F.R. § 3.159(b)(1).  The Board will therefore also 
remand this case in order to ensure that the veteran receives 
the due process to which he is entitled.

Finally, the Board notes that the veteran submitted a change 
of address notification to VA in May 2005, but it is not 
clear whether VA is using the veteran's current mailing 
address.  On remand, before any other development is 
conducted, the agency of original jurisdiction (AOJ) must 
ascertain the veteran's current mailing address.

Accordingly, the veteran's case is REMANDED for the following 
actions:

1.  The veteran submitted a change 
of address notification in May 2005.  
Before any additional development is 
conducted, the AOJ should take the 
steps necessary to ensure VA has the 
veteran's current mailing address.  

2.  The AOJ must then ensure that 
all notification and development 
action required by the Veterans 
Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  Specifically, 
the AOJ must notify the claimant and 
the claimant's representative of any 
information and evidence not of 
record (1) that is necessary to 
substantiate the appellant's claim 
for an increased rating; (2) that VA 
will seek to provide; (3) that the 
claimant is expected to provide; and 
(4) must ask the claimant to provide 
any evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  See 
also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

3.  Ask the veteran to identify the 
names, addresses, and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim, including 
especially recent spine-related 
treatment records and records of 
treatment for any related neurologic 
disabilities.  With any necessary 
authorization from the veteran, 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran that have 
not been secured previously.  If the 
AOJ is unsuccessful in obtaining any 
medical records identified by the 
veteran, it should inform him and 
his representative of this and ask 
them to provide a copy of additional 
medical records they may have 
obtained on their own that have not 
been secured previously.  

4.  Arrange for the veteran to 
undergo a VA spine and neurological 
examination by a physician with 
appropriate expertise to determine 
the current degree of disability of 
the veteran's service-connected 
lumbar spine disability.  Range-of-
motion studies should be conducted.  
Among other findings, all functional 
losses due to pain, weakness, 
fatigability, etc., should be 
equated to additional limitation of 
motion (beyond that shown 
clinically).  The examiner should 
also ascertain the duration and 
frequency of any prescribed periods 
of bed rest due to postoperative 
residuals of the herniated nucleus 
pulposus.  (The veteran's claims 
file, including a copy of this 
remand, must be made available to 
the examiner for review in 
connection with the examination.)

The AOJ should ensure that the 
examination report complies with 
this remand and the questions 
presented in the examination 
request, especially with respect to 
the applicability of examination 
results to the rating criteria.  If 
the report is insufficient, it 
should be returned to the examiner 
for necessary corrective action, as 
appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2006).  

5.  After undertaking any other 
development deemed appropriate, the 
AOJ should consider the issue on 
appeal in light of all information 
or evidence received.  If the 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

